Citation Nr: 0508981	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty in the Army from August 
1969 to March 1972 and from June 1979 to December 1991.  He 
also has active service from March 1972 to June 1979, except 
for an unspecified 20 months of inactive service during that 
period.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which denied service connection 
for PTSD.

In the judgment of the Board, there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claim for service connection for PTSD.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Therefore, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  If it is not shown that a veteran engaged in 
combat, his assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown , 6 Vet. App. 
283 (1994).
The veteran asserts that he has PTSD as a result of a 
stressor experienced during his Persian Gulf War service.  He 
claims that he was in a combat situation in the Persian Gulf 
and that three men were killed when he sent them to recover 
explosives so that the explosives could be destroyed 
properly.  According to service records, he served in 
Southwest Asia from June 1991 to August 1991 with the 3rd 
Infantry Division Support Command.  His primary military 
occupational specialty was unit supply specialist.  His 
service records show decorations for service in Southwest 
Asia but do not indicate combat service.

Review of the claims file does not indicate that the RO has 
attempted to verify the veteran's claimed stressor through 
his service department or through the U.S. Armed Services 
Center for Unit Records Research (CURR).  In the judgment of 
the Board, the RO should attempt to verify the veteran's 
reported stressor.  If necessary, the veteran should be given 
an opportunity to provide any additional details needed to 
assist in obtaining verification of the claimed stressor.

Additionally, the Board notes that the claims file shows that 
the veteran's only VA psychiatric examination was given in 
1997, several years prior to his claim for service connection 
for PTSD.  PTSD was not diagnosed at this 1997 examination.  
Subsequent to this time, however, the veteran has been 
diagnosed with PTSD in VA outpatient treatment records.  In 
light of this, as well as the passage of time since the 
veteran's last VA psychiatric examination, the Board finds 
that a current VA examination is warranted to determine the 
existence of PTSD.  The veteran's representative has also 
requested that such an examination be provided.

Furthermore, the Board notes that the most recent medical 
evidence of record regarding the veteran's psychiatric 
condition is from February 2002.  Any updated treatment 
records should also be obtained.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for psychiatric problems during 
and since 2002.  The RO should obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed in-service 
stressor(s).  The RO should then 
determine whether any other development 
as to alleged stressor event(s) is 
warranted under the VCAA.  If further 
development is warranted, the RO should 
then ask the U. S. Armed Services Center 
for Unit Records Research (CURR) to 
attempt to verify the claimed 
stressor(s).  The RO should provide CURR 
with a summary of claimed service 
stressors, copies of service personnel 
records, and any other documents needed 
by CURR to corroborate claimed stressors.  
CURR should be asked to provide any 
available histories of the veteran's unit 
during his period of service.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD and, if 
so, whether the diagnosed PTSD is due to 
a stressor that occurred during the 
veteran's active military service.  The 
claims folder should be provided to and 
reviewed by the examiner.  Any diagnosis 
of PTSD should be in accordance with DSM-
IV, and the examiner should identify the 
stressor(s) which are believed to be the 
cause of the condition.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




